This proceeding in error seeks to have reviewed the judgment of the trial court adjudicating the title to the office of clerk of the superior court of Garfield county.
The same question involved in this case has this day been determined by this court in Beaty v. State ex rel. Lee, post,130 P. 956, in favor of the contention of defendant in error.
The case is reversed and remanded, with instructions to grant a new trial, and to award the possession of the office of clerk of the superior court of Garfield county to the plaintiff in error.
All the Justices concur. *Page 505